UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THOMAS GRANT,
Plaintiff, 21 ev 1376 {(JGK)

- against - ORDER

 

CITY OF NEW YORK, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The conference scheduled for June 3, 2021 is canceled. The
parties should advise the Court of the status of the case within
7 days of completion of the procedures required by Local Civil
Rule 83.10.

SO ORDERED.

Dated: New York, New York ee be i
June 2, 2021 AChE

ohn G. Koeiti
oni ted States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: |
DATE FILED: _§- 2-2¢

 

 

 

 

 

 
